Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II (claims 13 and 15-17) in the reply filed on 10/30/2020 is acknowledged.
Claims 1, 3-12, 14 and 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoki et al. (JP2014153140A, published 08/25/2014, IDS submitted 08/07/2018). However the cited passages below are from a machine translation of EPO, please see attachment.
With regard to claim 13, Naoki et al. teach latex particles to which the antibody is bound (see [0089], lines 704-706). Naoki et al. further teach the latex particles are coated with a polymer (see para. [0092], lines 738-742). Naoki et al. teach in Example 2 the synthesis of copolymer comprising the content of the repeating unit derived from glycidyl methacrylate was 67 mol% and the content of the repeating unit derived from styrene was 33 mol% (see para. [0108], lines 930-942), which reads on more than 60% by mass and 99% by mass or less of hydrophilic repeating units relative to all repeating units (i.e., glycidyl methacrylate) and 1% by mass or more and less than 40% by mass of hydrophobic repeating units relative to all repeating units (i.e., styrene). Naoki et al. further teach the number average molecular weights of the obtained copolymer are 31,000 and 56,000 (see para. [0110], lines 963-966), which reads on the polymer has a weight average molecule weight of 3,000 or more. It is noted that the specification discloses that (meth)-acrylate-based is the hydrophilic repeating units (for example, see specification para. [0040]). 
With regard to claim 15, the product of claim 15 is referring to a method of producing the surface-modified latex particles of claim 14, which is a process claim.  However claim 15 is a product and does not depend on its method of production. The polymer coated latex particles of Naoki et al. (above) would read on the particles of claim 15.
With regard to claim 16, Naoki et al. teach an in vitro diagnostic reagent (see para. [0001]). It is noted that “a latex agglutination reaction” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed latex particles and the prior art in order to patentably distinguish the claimed invention from the 
With regard to claim 17, Naoki et al. teach a kit containing in vitro diagnostic reagent with the polymer coated latex particles (see para. [0001]). It is noted that “detecting a target substance in a specimen by a latex agglutination method” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed latex particles and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art’s latex particles is capable of performing the intended use, then it meets the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (JPH11-287802A, published 1999, IDS submitted 08/07/2018).
	Tajima et al. teach a protective agent adsorb well to a solid phase surface and protect the solid phase surface and the solid phase surface protective agent consisting of a water-soluble copolymer having a polyethylene glycol chain at the side chain of the immunoreaction (abstract). Tajima et al. teach sensitized latex particles (see para. [0015]). Tajima et al. further teach in the abstract the water-soluble copolymer consisting of the vinyl monomer having polyethylene glycol in a molecule and the water-insoluble monomer is a copolymerized one with a weight of ratio of 50-99:1-50. Tajima et al. further teach 95g of methoxy polyethylene-glycol (hydrophilic) and 5g of ethyl methacrylate (hydrophobic) (see paras. [0017] and [0018]). Tajima et al. further teach the polymer has a number-average molecule weight of 20,144 and 25,114, which reads on a weight average molecular weight of 3,000 or more. 
	Tajima et al. do not explicitly teach the polymer comprises more than 60% by mass and 99% by mass or less of hydrophilic repeating units relative to all repeating units and 1% by mass or more and less than 40% by mass of hydrophobic repeating units relative to all repeating units.  
	It is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result effective variable in coating latex particles with a polymer comprising hydrophilic and hydrophobic units. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable monomer concentrations to produce a polymer for coating latex particles.
With regard to claim 15, the product of claim 15 is referring to a method of producing the surface-modified latex particles of claim 14, which is a process claim (withdrawn claim).  However claim 15 is a product and does not depend on its method of production. The polymer coated latex particles of Tajima et al. is obvious to the claimed particles of claim 15 (see above).
	With regard to claim 16, Tajima et al. teaches surface protective agent is a reagent for immunoassay of antigen-antibody reaction (see para. [0014]). It is noted that “a latex agglutination reaction” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed latex particles and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art’s latex particles is capable of performing the intended use, then it meets the claimed limitations.
	With regard to claim 17, Tajima et al. teaches a kit comprising the reagent (see para. [0022]). It is noted that “detecting a target substance in a specimen by a latex agglutination method” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed latex particles and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art’s latex particles is capable of performing the intended use, then it meets the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635